DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 rejection of the claims, Applicant argues that cited portions of the original disclosure provides evidence of the claims being directed to a practical application and providing an improvement to machine based language processing and as a result, argues that the claims are not directed to an abstract idea (Amendment, pg. 5 – pg. 8, first para.). Examiner respectfully disagrees.
The cited portions (para. [0002], [0003], [0005], [0008] and [0009]) describe solving question-answer problems of unknown words by selecting an appropriate response sentence from memory based on an analysis of the query sentence and the meaning of the sentence, while the claims recite steps that when reduced to their basic components correspond to steps of storing a plurality of question sentences and answer/response sentences (i.e., a data storage step), perform analysis on a sentence to be processed (i.e., a data evaluation step), generating a first vector corresponding to a word in the sentence and a frequency/count of the word (i.e., a data evaluation step), generating a second vector of a meaning of the sentence (i.e., a data evaluation step), generating an integrated vector having the first and second vectors (i.e., a data evaluation step) and selecting one of the response sentences based on the integrated vector (i.e., a data retrieval step).  Retrieving/selecting answers corresponding to questions/queries by utilizing the meaning of the query words/sentences correspond to an abstract idea of text analysis that is achievable by a human using a pen and paper in analyzing query text against stored text. That the claims invention includes an additional step of analyzing the question sentences for meaning/intent /interpretation prior to analysis against stored text corresponds to additional analysis of the text and does not rise to the level of providing a practical application of the idea.
Applicant also argues that similar to the Enfish court decision, the instant claims are directed to an improvement in computer functionality in providing a particular way of selecting one response sentence that corresponds to a specified question sentence (Amendment, pg. 8-9, sec. A).
Examiner respectfully disagrees as unlike Enfish that provides evidence of achieved benefits over conventional database in providing improvements to the technology via self-referential tables that function differently than conventional database structures, the instant claims merely analyzes and responds to input queries in a storage and retrieval manner and do not provide evidence as to how a computer implementing the claimed steps is improved.
Applicant further argues that the instant claims do not preempt all computer implemented techniques for selecting a response sentence that corresponds to a specified question sentence in providing a specific manner of achieving the selection (Amendment, pg. 9-10, sec. B).
In response to the argument that the instant claims do not seek to monopolize the exception or preclude other systems or methods, the absence of complete preemption does not demonstrate patent eligibility.” See Ariosa, 788 F.3d at 1379; see also Intellectual Ventures ILLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir.2016). As provided above, the claims include steps of retrieving/selecting answers corresponding to questions/queries by utilizing the meaning of the query words/sentences correspond to an abstract idea of text analysis that is achievable by a human using a pen and paper in analyzing query text against stored text, corresponding to an abstract idea.
Applicant also argues that the preceding claim language recited in the independent claims allows the language processing device to select an appropriate response sentence corresponding to the question sentence as reflected in language “select one of the response sentences that corresponds to a specified question sentence by specifying the question sentence corresponding to the sentence to be processed from the registration on a basis of the integrated vector”, providing significantly more than the abstract idea (Amendment, pg. 10-11, sec. C). 
Examiner respectfully disagrees as the steps correspond to analyzing the question sentence and retrieving answer/response sentences from memory according to the analysis, corresponding to well-understood, routine, conventional computer functions of storing and retrieving information in memory as recognized by the court decisions listed in MPEP § 2106.05 and as provided by cited references Magliozzi, Lee and Oh.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of text analysis without significantly more. The claims 1 and 5 recite storing a plurality of question sentences and answer/response sentences (i.e., a data storage step), perform analysis on a sentence to be processed (i.e., a data evaluation step), generating a first vector corresponding to a word in the sentence and a frequency/count of the word (i.e., a data evaluation step), generating a second vector of a meaning of the sentence (i.e., a data evaluation step), generating an integrated vector having the first and second vectors ((i.e., a data evaluation step) and selecting one of the response sentences based on the integrated vector (i.e. a data retrieval step), corresponding to the mental processes category of abstract ideas. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (processing circuitry, device) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because retrieving response/answer sentences from storage/registration as reflected by limitation “select one of the response sentences that corresponds to a specified question sentence by specifying the question sentence corresponding to the sentence to be processed from the registration on a basis of the integrated vector” corresponds to well-understood, routine, conventional computer functions of storing and retrieving information in memory as recognized by the court decisions listed in MPEP § 2106.05 and cited references Magliozzi, Lee and Oh (see PTO 892 form, 5/26/22).
          The dependent claims 2-4, 6 and 7 also recite mental processes and do not add significantly more than the abstract idea and are as such similarly rejected.

Allowable Subject Matter
Claim 1-7 are allowable over the prior art of record pending applicant address the 101 rejection of the claims.
Magliozzi (US 2018/0131645 A1) discloses training a chatbot to retrieve response to a query based on a database of question answer pairs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658